 Case 5:20-cv-00569-MWF-KK Document 11-5 Filed 04/03/20 Page 1 of 1 Page ID #:77

1

2

3
                             CASE #: 5:20-cv-00569-MWF-KK
4

5

6

7

8       -
        -
9

10      -

11      -
12

13           Wendy C. Foley          Kevin W. Haynes     Country Farm Supply
             4752 Prospect Ave       225 S Mall PL       6160 Riverside Drive
14           Yorba Linda, CA 92886   Anaheim, CA 92804   Chino, CA 91710

15

16

17

18

19

20

21

22

23

24

25

26

27

28   PROOF OF SERVICE
